IN THE SUPREME COURT OF TEXAS
                                        NO. 15-0966

      STEVEN GREGORY SLOAT, ED BRYAN, CHURCH OF SCIENTOLOGY
     INTERNATIONAL, DAVID J. LUBOW AND MONTY DRAKE, PETITIONERS

                                             v.

                            MONIQUE RATHBUN, RESPONDENT

                                  ON PETITION FOR REVIEW

ORDERED:

       1.         The unopposed motion for limited lift of stay, filed April 27, 2016, is
granted.
       2.         The Court lifts the stay imposed by section 51.014(b) of the Texas Civil
Practice and Remedies Code, in Cause No. C-2013-1082B, styled Monique Rathbun v.
David Miscavige, Religious Technology Center, Church of Scientology International,
Steven Gregory Sloat, Monty Drake, Dave Lubow a/k/a David J. Labow, and Ed Bryan in
the 207th District Court of Comal County, Texas, for the limited purpose of allowing
Monique Rathbun to file and have heard a motion to dismiss the lawsuit in the 207th
District Court.


       Done at the City of Austin, this May 6th, 2016.




                                              BLAKE A. HAWTHORNE, CLERK
                                              SUPREME COURT OF TEXAS

                                              BY YAIRA TORRES, DEPUTY CLERK